Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli(2016/0333160) in view of Lindner et al.(2014/0045960).	
Bertucelli et al. discloses processes for producing open-cell PUR / PIR rigid foams having open cell contents and pore sizes as claimed (see Example 11 and all examples), which are prepared from an isocyanate-reactive component, polyisocyanate, catalyst which including OH functional amines as claimed, carbon dioxide as a blowing agent, and a cell opening agent, and formed by mixing and injecting materials into a mold followed by removal in a manner as claimed in order to form articles as claimed (see paragraphs [0045]-[0069] and the examples).
Bertucelli et al. differs from applicants’ claims in that polyols having higher primary hydroxyl contents as claimed are not required.  However, other polyols, including those prepared from trifunctional and higher initiators and ethylene oxide, are considered to be useful (paragraph [0048]), 
Bertucelli et al. differs from applicants’ claims in that densities as claimed are not specified and the use of supercritical carbon dioxide is not required.  However, Lindner et al. discloses supercritical carbon dioxide and its accompanying pressurization conditions to be useful in forming open cell rigid foams having densities as claimed (see paragraphs [0016]-[0020], [0077]-[0083] and Examples).   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized super critical carbon dioxide as the blowing agent and its accompanying higher pressure conditions prior to release as provided for by Lindner et al. in the preparations of Bertucelli et al. for the purpose of achieving lower density foam products in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nefzger et al., Stone et al., Shimizu et al. and Falke et al. are cited for their disclosures of relevant reactants, additive and foam product make-up in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).